 GENERAL ELECTRICCOMPANY6374.By threateningFaye Taylorwith discharge if she persisted in her activities onbehalf of the Union,the Respondent has engaged in and is engaging in unfair laborpracticeswithin themeaning of Section 8(a) (1) of the Act.5.By dischargingFaye Taylorand Donie Gibson the Respondent has engagedin and is engaging in unfair labor practices within the meaningof Section8 (a) (3)and (1) of the Act.6.By interferingwith,restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section7 of theAct, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a) (1) ofthe Act.7.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2 (6) and (7) of the Act.[Recommendations omitted from publication.]General Electric CompanyandInternational Union of Electrical,Radio and Machine Workers,AFL-CIO,Petitioner.Case No.3-RC-1799. July 11, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Bernard Ness, hearingofficer.The hearing officer's rulingsmade at the hearingare freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Members Murdock, Rodgers, andBean].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.UE Local 310, the Intervenor, has been the bargaining representa-tive of a unit of production and maintenance employees at theEmployer's Elmira,New York, foundry since 1940. It contends thatthe national GE-UE contract, which covers all of the Employer'soperations where the UE is the certified bargaining representativeand iseffective from April 2, 1956, to October 1, 1960, is a bar to thisproceeding.The petition herein was filed by IUE Local 310 to repre-sent the Elmira employees in the existing production and maintenanceunit.This local was originally chartered for this purpose in 1949 or1950.It claims that a schism has occurred at the local level of theITE and that it now represents a majority of the Elmira employees.118 NLRB No. 64. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer takes no position as to schism,but opposes the sever-ance of a unit of millwrights and carpenters as requested by theUnited Brotherhood of Carpenters and Joiners which was permittedto intervene on the basis of its interest in such a unit.The Carpenterscontends that the contract is no bar because of the schism and for otherreasons.The TAM was permitted to intervene and requested that itappear on the ballot in any unit found appropriate. It took no posi-tion on the schism issue.The UE Local 310 was most recently certi-fied in March 1956. The record shows that thereafter on May 27,1956, following a petition signed by 27 members, a special meeting ofUE Local 310 was held to consider disaffiliation from the UE andaffiliationwith the TAM.Approximately 60 members attended thismeeting, which adjourned without any vote being taken.The min-utes statethat two policemen were hired to keep order at the meeting.On May 31 another special meeting was held to consider disaffilia-tion from the UE and affiliation with the IUE. This meeting alsoadjourned without a vote being taken, although the minutes state thata motion was passed to "stay UE."The minutes of this meeting referto "heated discussion on whether non-members should be allowed tostay" and again to the fact that two policemen were present to keeporder.On June 5 a meeting of the executive board of Local 310 was held,at which that Board declared its support of the U E and its intent "toenforce the UE contracts under the Local's jurisdiction, support theUE constitution, campaign for 100% UE membership in the Local'sshops, fight off all raids and diligently defend the working condi-tions and membership's welfare entrusted to them."A letter recitingthis action was sent on June 8 to all UE executive board members, assome had apparently not attended the meeting, and to all stewards.It was signed by JosephBrusso asUE Local 310 president.On June 12 a regular membership meeting of UE Local 310 washeld, attended by about 40.At the day-shift meeting the membershipapproved the above resolution of the executive board to support theUE. The minutes of this meeting state that a motion was carried tothe effect that "all special meetings shall be referred to the ExecutiveBoard and taken to the membership for approval."They also statethat President Brusso reported that he had "petitions from the menIn the shop requesting a special meeting," that the membership did notapprove the holding of such a meeting, and that, on motion for a,standing show of support to the UE, "everyone but one or two mem-bers stood up in support."The night-shiftmeeting also voted toapprove the executive board resolution to support the UE.However, on June 27, a handbill was passed out at the plantannouncing a special meeting to be held the next day to be presidedover by an impartial Elmira citizen,with the following agenda GENERAL ELECTRIC COMPANY6391.A 20-minute talk by a UE Representative.2.A 20-minute talk by IUE-AFL-CIO Representatives.3.A 15-minute question period.4.A vote to be taken to disaffiliate from UE and to affiliate withIUE-AFL-CIO.5.Adjournment.The notice was not signed, but carried an explanation that it wascalled according to the UE constitutional provision requiring thatspecial meetings be called by the executive board, or on petition of25 or more members, and stated that the number of signatures ofU E Local 310 members on the petition "far exceeded" the 25 needed.According to testimony of the UE recording secretary this was thepetition mentioned by Brusso at the regular meeting on June 12.Asintroduced by the IUE as an exhibit, it contains 25 signatures, andrequests that a special meeting be held on June 10 with the aboveagenda.After seeing the notice, members of the UE Local 310 executiveboard asked Brusso if he actually intended to hold the meeting.Brusso declined to commit himself and denied that he had invited aNew York State judge at Elmira, Judge Donahoe, to attend themeeting.Thereupon the UE recording secretary advised the Em-ployer by letter that Brusso no longer represented UE Local 310 inany capacity and that the vice president would act as president untilfurther notice.He also wrote to Judge Donahoe that Brusso's invi-tation was without the knowledge or approval of the UE executiveboard.The next day UE Local 310 distributed a leaflet at the plant cap-tioned : "No UE Meeting Tonight." It stated that Brusso had beenremoved as president by the excutive board pending investigation ofcharges, and that the vice president had been designated acting presi-dent.This notice was signed by the acting president and the re-cording secretary.Also posted on plant bulletin boards by UE Local310 that same day was the July schedule of UE meetings.The June 28 special meeting proceeded as announced and Brussowas in charge of both the 8 o'clock meeting for day-shift employeesand the mid-night meeting for the night shift.At the earlier meetingJudge Donahoe was present.He spoke only briefly and the meetingproceeded without incident.No one spoke on behalf of the UE.Several spoke for the IUE. The total vote on disaffiliation, taken bysecret ballot, was 106 for and 2 against, according to the minutes.Atemporary recording secretary took the minutes in the absence of theregular recording secretary who opposed the holding of this meeting.Dissatisfaction over the handling of grievances and "the Communisttaint" were cited in the minutes as the reasons in support of thedisaffiliation action. 640DECISIONSOF NATIONALLABOR RELATIONS BOARDThe next day UE Local 310 distributed leaflets which again de-scribed the June 28 meetings as "not UE meetings" and stated : "Theones that attended represented the 80 votes that IUE got at the LaborBoard election on March 8." 1 The leaflet also stated that the UEnational contract for 1956-60 was still in effect, that the Local wascontinuing to process grievances, and that Brusso was under charges"relating to disaffiliation and secession activities."Following the disaffiliation meeting, Brusso sent a letter as presi-dent of IUE Local 310 to the Employer notifying it of the action atthe meeting, requesting recognition for the IUE as bargaining agentand asking that dues be forwarded thereafter to IUE Local 310.Atthe time of the alleged disaffiliation the number in the Elmira unitwas approximately 663, with 536 employees having authorized thecheckoff of their dues to the UE. The record indicates that the Em-ployer received 169 revocation cards the following November whichit considered valid.By December 31 the checkoff was 295 in a unitof 523, and in late February, just before the hearing, it was 306 in aunit of 535.The Employer continues to forward checkoff moneys tothe UE but it has processed two grievances through individual repre-sentatives, a policy protested by the UE. It has continued to processgrievances presented by the UE and refused to set up a grievanceprocedure for the IUE parallel to that of the UE because of the recentcertification of the UE.UE meetings have been held regularly.The president, the treasurer, one trustee, and some stewards have de-fected to the IUE, but a majority of the officers and stewards of UELocal 310 have remained in their same capacities.The UE contends that it did not authorize the June 28 meeting,which was actually sponsored by the IUE, hence that the disaffiliationvote taken at it was ineffective and the Board's schism rule as an-nounced in A.C. Lawrence Leather Company,108 NLRB 546, 549, isinapplicable.In addition, the UE emphasizes the fact that it con-tinues to administer the contract and has continued to hold the supportof a majority of the employees in the unit.However, the UE does not contest the fact that the June 28 meetingwas given wide publicity and attended by substantially more employeesthan customarily attend its meetings, that a disaffiliation vote wascarried almost unanimously, and that 1 of the 2 stated reasons for thedisaffiliation was the Communist issue. In these circumstances we findthat the decision to disaffiliate occurred for reasons related to theUE's expulsion from the CIO in 1949, that it was taken at a speciallycalled UE meeting with ample notice and opportunity for the ex-pression of conflicting viewpoints, and that it creates such confusion1At the election on which the 1956 UE certification was based there were 656 eligible vot-ers.The tally showed 366 votes for the UE, 80 for the TUE, and 166 for the IBEW. GENERAL ELECTRIC COMPANY641that the existing contract no longer stabilizes industrial relations.Ac-cordingly, we find that a schism exists which warrants directing animmediate election and that the current contract is no bar to thisproceeding.'4.The Employer, the UE, and the IUE agree that the existingproduction and maintenance unit is the appropriate unit.The Car-penters would sever a group of 32 millwrights and 5 carpenters, orseparate units of millwrights and of carpenters.The Employer hasno apprenticeship program for these employees.Four of the fivecarpenters and 22 of the 32 millwrights started in production jobs atthe plant.The millwrights are classified as either "A," or "B," or helper.Atthe time of hearing, 29 had the "A" classification.One was hired inthat classification.The average time spent by the others in millwrightwork before receiving the "A" classification at Elmira was approxi-mately 2 years and 8 months. Sixteen of the millwrights work onthe first shift under the millwright foreman; eight work on each ofthe other shifts under a foreman who also supervises other mainte-nance employees but is called a millwright foreman.Half of the firstshiftmillwrights are assigned to specific production locations andtheir function is to lubricate equipment and do preventive mainte-nance.They report to the millwright shop first.The others on thefirst shift are assigned to the shop and do additional maintenance workas it becomes necessary.One man stays in the shop all day repairingtractor motors.Until January 1956, 7 of the 32 millwrights wereclassified as mold machine repairmen; 4 of these at that time receivedthe "A" classification, although at least 1 of these was not capable ofperforming the duties of a class A millwright, and 3 the "B" classifica-tion.Of the latter, two have since been given the "A" classification.In addition to repairing machinery, the Elmira millwrights also runair lines, gas lines, hydraulic lines, work on steam lines, and repairboilers.For the setting of new machinery, outside contractors em-ploying millwrights have been used.The five carpenters all work on the first shift and are classified ascarpenter "A."One was hired as a carpenter "B" and spent a yearin that classification.The other 4, who came from production jobs,spent, respectively, 6, 7, 8, and 29 months in the "B" classification be-2 SeeWestinghouse Electric Corporation,116 NLRB 1642, and cases there cited, includ-ing A.C.Lawrence Leather Company,cited above ; see alsoWhirlpool Corporation,111NLRB 547.we deny the UE's motion to reopen the record for the taking of additional testimonytending to impeach certain witnesses for the IUE concerning arrangements for the June 28meeting.The issues raised by the motion and all material submitted in support are notgermane to our decision.4 5 0 5 5 3=58-vol. 118-42 642DECISIONS OF NATIONALLABOR RELATIONS BOARDfore receiving the "A" classification.There is no helper classificationin this group.Their work includes building maintenance, cuttingparts for use in making molds, installation of doors, cupboards, andwindow glass, some painting, laying cinder block, doing concretework, installing brick in annealing ovens, and some crating of equip-ment for shipment. One of them is a group leader. The parties stipu-lated that he is not a supervisor.His immediate supervisor is thegeneral foreman of maintenance, who also directly supervises the ma-chine shop employees and the auto garage employees, as well as themaintenance groups having their own foreman, that is, millwrights,yardmen, and electricians.The Employer contends that the millwrights and carpenters arenot a department in themselves but only a portion of the maintenancedepartment under the general foreman of maintenance. In addition,it contends that neither the millwrights nor the carpenters have thecharacteristics of skill and training considered necessary by the Boardfor individual severance as crafts.Apart from their present administrative inclusion within the Em-ployer's maintenance department, we find that the millwrights andcarpenters may not be severed as a departmental group because of thedissimilar work they do at this plant and their separate immediatesupervision.3We also find that craft severance, in both instances,would not be appropriate on this record, which in our opinion doesnot show that either the millwrights or the carpenters have or are re-quired to exercise the skills of journeyman craftsmen at the Elmiraplant.In this connection we note that the progression to the "A"classification at this plant is not comparable to an apprenticeship, andthat the Employer apparently has no specific training or experiencestandards.We therefore deny the Carpenters' request for severance.'The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All production and maintenance employees of the Employer at itsElmira, New York, foundries plant, including millwrights and car-penters, but excluding patternmakers and their apprentices, elec-tricians and their helpers, electric truck repairmen, professional em-ployees, laboratory employees, office clerical employees, guards, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]3SeeNational Gypsum Company,108 NLRB 1606,1607;compareThiokol ChemicalCorporation,1.13NLRB 547, 550. Compare alsoMontgomery Ward &Co., 110 NLRB 256,260, where severance from a production and maintenance unit was not in issue.4 SeeAmerican Bcmberg, Division of Beaunit Mills, Inc.,111 NLRB 963, 965; compareAmerican Can Company,110 NLRB 1040, 1.642, where the employer considered service inclass B as a training program and required specific experience or its equivalent for journey-man status.